Order entered November 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00031-CV

  YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                            Appellants

                                              V.

                              A-1 MARKETING, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05632

                                          ORDER
         The reporter’s record in this appeal is incomplete. On September 30, 2019 we ordered

court reporter Vielicia Dobbins to not sit as a reporter until she filed a reporter’s record of

proceedings held in this case on July 16, 2018 and September 21, 2018. The record was first due

May 7, 2019 and was requested by appellant on January 15, 2019. Despite our order that she not

sit, the record has not been filed and Ms. Dobbins has not otherwise communicated with the

Court.

         Because this appeal cannot proceed without the complete record, we REMAND the case

to the trial court for a hearing to determine why the record has not been filed. The court shall

determine first whether a record of those proceedings was taken and, if taken, shall then
determine whether the record has been lost or destroyed through no fault of appellant. See TEX.

R. APP. P. 34.6(f). If the record has not been lost or destroyed, the court shall determine the date

by which the record can be filed. If the record has been lost or destroyed through no fault of

appellant, the court shall determine whether the lost or destroyed record is necessary to the

appeal’s resolution and can be replaced by agreement of the parties. See id. The court shall hold

the hearing no later than December 6, 2019 and shall have its findings of fact filed in a

supplemental clerk’s record with this Court no later than December 11, 2019.           A reporter’s

record of the hearing shall also be filed with this Court no later than December 11, 2019.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court; the Honorable Bridgett N.

Whitmore, Presiding Judge of the 193rd Judicial District Court and the court for which Ms.

Dobbins is currently the official reporter; Ms. Dobbins; the Dallas County Auditor’s Office; and,

the parties.

        We ABATE the appeal to allow the trial court an opportunity to comply with this order.

The appeal will be reinstated no later than December 16, 2019.

                                                     /s/     KEN MOLBERG
                                                             JUSTICE